FOURNET, Chief Justice
(concurring) :
I cannot subscribe to that part of the opinion holding that the proceedings in this matter is not moot in that “the relator could comply by furnishing the information to a succeeding grand jury.” The author evidently overlooked the fact that the legislature in compliance with the constitutional mandate that “a grand jury of twelve * * * shall be empaneled in each parish twice in each year * * Section 42 of Article VII, in adopting a Code of Criminal Procedure provided, “* * * A grand jury in Orleans Parish shall be impaneled on the first Wednesday of March and September of each year. * * * ” Thus, it may be seen that the power and authority of the grand jury for the Parish of Orleans are for a limited and specified period of time and when discharged, its investigatory, accusatory and subpoena power terminates. It necessarily follows, therefore, that when Mr. Kohn was held in contempt of court for his failure to comply with the judge’s order to answer a certain question posed by the grand jury, sentencing him “to be imprisoned in the parish prison until (he) decides to answer the question”, it became impossible for him to purge himself of the contempt when the particular grand jury’s term expired on March 5th with the new one sworn in on March 6, for as aptly observed in United States v. Levine, 2 Cir., 288 F.2d 272, “So far as the coercive part of a contempt sentence is concerned, discharge of the Grand Jury making compliance with the court order impossible has a like effect of voluntary compliance with the order.” See also, Shillitani v. United States, 384 U.S. 364, 86 S.Ct. 1531, 16 L. Ed.2d 622, wherein the United States Supreme Court declared, “Where the grand jury has been finally discharged, a contumacious witness can no longer be confined since he then has no further opportunity to purge himself of contempt.”
I, therefore, concur in the results reached that relator, Aaron M. Kohn, be discharged.